Citation Nr: 1128805	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-13 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active duty from May 1950 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant had a hearing before the Board in May 2011 and the transcript is of record.

The appellant provided additional evidence before the file was sent to the Board.  A supplemental statement of the case (SSOC) was not issued, but this is not necessary since the evidence submitted included a waiver of local jurisdictional review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran died on January [redacted], 2008.  Chronic obstructive pulmonary disease (COPD) is listed as the cause of death on the death certificate. 

The appellant concedes the Veteran had a significant smoking habit causing his COPD and ultimate demise.  The appellant claims, however, that the Veteran's service connected depression contributed to the Veteran's smoking habit and ultimately his development of COPD.

She testified in May 2011 before the Board that the Veteran smoked more when he became nervous or agitated.  In support of her claim, the appellant submitted a medical opinion dated January 2011 from a Dr. Cuoco opining that the Veteran suffered from "severe depression and anxiety that fueled his addiction to tobacco."  Dr. Cuoco further opined that the Veteran's tobacco addiction was directly related to his military service.  

During her hearing before the Board, the appellant testified that Dr. Cuoco did not merely provide an opinion for this case, but rather treated the Veteran years prior.  She also referenced treatment from Dr. Singh and Malcolm Grow Air Force Medical Center.  These treatment records are not currently of record and are clearly relevant to the appeal.  The RO should make efforts to obtain these and any other relevant treatment records.

The duty to assist also includes obtaining a VA medical opinion in certain circumstances. With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

With respect to tobacco-related disability, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service. 38 U.S.C.A. § 1103(a) (West 2002 and Supp. 2009). However, the VA General Counsel has held that neither 38 U.S.CA. § 1103(a), nor its implementing regulations at 38 C.F.R. § 3.300 (2009), bar a finding of secondary service connection for a disability related to use of tobacco products after service. VAOPGCPREC 6-03 (Service Connection for Cause of Disability or Death, 69 Fed. Reg. 25178 (2004)).

According to the VA General Counsel opinion, where secondary service connection for disability due to smoking is at issue, adjudicators must resolve (1) whether the service-connected disability caused the Veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability. If these questions are answered in the affirmative, the secondary disability may be service connected. Id.

In this case, at the time of the Veteran's death, he was service connected for, among other things, depressive reaction, rated as 30 percent disabling.  In light of the Dr. Cuoco's opinion, a VA medical opinion is necessary because there is an indication that the Veteran's cause of death may be causally related to his service connected depression.

The Board further notes the duty to assist with regard to cause of death claims was amended during the pendency of this appeal.  Specifically, the U.S. Court of Appeals for Veterans Claims (Court) held that in the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that, unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

In this case, the appellant was provided a duty to assist letter in March 2008, but it did not contain all the information required under Hupp, to include but not limited to a statement of the conditions for which the Veteran was service connected at the time of his death.  Indeed, during the appellant's hearing in May 2011, the appellant testified that she had no idea the Veteran had service connected disabilities until after his death because he never discussed these things with her.  Corrective action is required.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the appellant with corrective VCAA notice as to the claim of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  Specifically, the notice must include a statement of the conditions the Veteran was service-connected for at the time of his death and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

2.  Ask the appellant to identify and sign release forms for any of the Veteran's relevant private treatment records, to include from Dr. Cuoco, Dr. Singh and Malcolm Grow Air Force Medical Center; the RO should then request these records, to include hospitalization records, and specify that actual treatment records, as opposed to summaries, are needed. All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

3.  Obtain an appropriate VA medical opinion to ascertain the likelihood that the Veteran's immediate cause of death (COPD) is related to his military service or secondary to any service-connected condition.   In addition, the examiner is asked to address the following questions:

Whether it is at least as likely as not that (50 percent probability or greater) the Veteran's service-connected depression either (a) caused, or (b) aggravated nicotine addiction after service?; If so, whether it is at least as likely as not that COPD would not have occurred but for the use of tobacco products caused by the service-connected depression?
 
The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

The claims folder must be reviewed by the examiner(s) and the examiner(s) should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical evidence especially the opinion rendered by Dr. Cuoco. 

It would be helpful if the examiner(s) would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  The RO should then readjudicate the appellant's claim. If the claim remains denied, issue a supplemental statement of the case (SSOC) to the appellant and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

